Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see the amendments/remarks, filed on July 06, 2022, with respect to the claim rejections under 35 USC 112 (b) and the claim rejections under 35 USC 103 as being unpatentable over Soto et al (US 20100160460 A1) in view of Ibsen et al (US 2016/0002541 A1)  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Soto is silent on the exact superficial gas velocity of the gas before and after the catalyst particles have been loosened.  Soto is also silent with respect to the use of a resuspension liquid in order to loosen settled particles. This is a crucial aspect of the invention which, together with the superficial gas velocity, addresses the problem with the invention (damaging the internal wall of the reactor).  Soto is in any event concerned with steady-state operation of the reactor. Catalyst fines are, after all, a problem which arises during steady-state operation. The Application is instead concerned with starting the reactor.
Like Soto, Ibsen is silent on start-up problems and is relevant to steady-state operation. Also Like Soto, Ibsen is also silent around the use of a re-suspension liquid, whether alone or together with the introduction of gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622